Mr. Chief Justice McBride
dissents.
6. This action at law was brought upon a joint bond by one of the obligees without joining his co-obligee as plaintiff; but the latter was made defendant on the ground that he had refused to participate in the commencement of the action. -The defendant demurred to the complaint because of a defect of parties apparent on the face of that pleading. The demurrer was overruled, and on defendant’s appeal the decision of the Circuit Court was affirmed. A petition for rehear*158ing has been denied, and now the matter has been presented on a motion to so modify onr former judgment as to give the defendant leave to apply to the Circuit Court for permission to answer on the merits.
We do not intend to be understood as receding from the principle announced in the first opinion herein to the. effect that at law, as well as in equity, a joint party to an obligation in his favor may sue on it, making his co-obfigee a defendant, if the latter refuses to join in the litigation in their common interest. This conclusion, of course, overrules decisions of this court holding that in such cases only the equity courts can redress the plaintiff’s grievance. Among such precedents are State Ins. Co. v. Oregon R. & N. Co., 20 Or. 563 (26 Pac. 838); Home Mutual Ins. Co. v. Oregon R. & N. Co., 20 Or. 569 (23 Am. St. Rep. 151, 26 Pac. 857); Fireman’s Ins. Co. v. Oregon R. R. Co., 45 Or. 53 (76 Pac. 1075, 2 Ann. Cas. 360, 67 L. R. A. 161).
The abruptness of this radical change in the course of judicial decision, however, ought to be so tempered as not to work even possible injustice on litigants who had good reason to rely on the former deliverances of this court. Decisions are made to be obeyed in the first instance and for the guidance of those who subsequently find themselves in similar circumstances. Nevertheless, in the nature of human affairs, even precedents of courts cannot be made mathematically inflexible, and necessarily they must sometimes be relaxed. Even then it should be a matter of gradual or moderate readjustment minimizing as much as may be the injuries which may accrue to litigants who have relied upon the former rule. In such matters .the court is vested with wide discretion. In the early law action of McDonald v. Crusen, 2 Or. 259, the rule was established thus: “Upon appeal from a judgment upon demurrer below, it is the general rule that judgment *159of affirmance here is final; hut this court will hold a discretionary control in cases where cause is alleged for rehearing, or for further proceedings below.” It was applied also in a law action as late as Fishburn v. Londershausen, 50 Or. 363, 377 (92 Pac. 1060, 15 Ann. Cas. 975, 14 L. R. A. (N. S.) 1234).
Each case must depend on its own circumstances so far as the application of the rule is concerned, hut on principle there can he no question about the discretionary power of the court in such instances. Considering the fact that the decision of this case has in effect overruled several former determinations of the court, the resulting situation is one calling for the exercise of the optional prerogative already described. We cannot make an absolute rule in the first instance that the Circuit Court shall without fail permit the defendant to answer over, because that would depend upon many possibilities that are not properly cognizable by an appellate tribunal and which would appeal primarily to the discretion of the trial court. All we determine is that in our own discretion we allow the defendant the privilege of applying to the Circuit Court for leave to answer, which permission may be granted or not in the discretion of that tribunal.
Our former judgment will be modified accordingly.
Modified.
Mr. Chief Justice McBride dissents.
Denied July 29, 1913.
Motion to Recall Mandate.
(133 Pac. 1186.)
Mr. Justice. Moore
delivered' the opinion of the court.
This is a motion to recall a mandate. The judgment herein was affirmed October 22, 1912; 127 Pac. 145. *160A petition for a rehearing and an application to remand the canse with leave to answer were denied April 29, 1913: 131 Pac. 1021. Based thereon, judgment was. entered in this court, hut by inadvertence it was rendered against the defendant A. H. Ford, who, refusing to join in the prosecution of the action, was made an adverse party. He was entitled, however, to a share of the money so ordered to be recovered against the appellant, the Pacific Surety Company. Conforming to the judgment so erroneously entered, a mandate was issued and mailed to the clerk of the lower court, who, without filing the remitter, delivered it to plaintiff’s counsel, who returned it for correction. Thereupon appellant’s counsel renewed their motion for permission to apply to the trial court for leave to answer, which latter motion was granted, and the original judgment rendered in this court was modified to that extent': 132 Pac. 959. Predicated on the alteration a second remitter was issued July 3, 1913, and sent to the clerk of the lower court. This motion was interposed to prevent entering the mandate of record, to have it recalled and corrected to correspond with the judgment as it was intended to have been rendered. April 29, 1913.
It is argued that, when the petition for a rehearing was denied and the mandate sent down, the jurisdiction of this court over the cause terminated; and, this being so, it was powerless thereafter to modify the judgment of October 22, 1912, or to allow application to be made to the lower court for leave to answer, and the determination to that effect is a void judgment which should be corrected.
7. A diversity of judicial expression exists as to when an appellate tribunal loses control of a cause, in respect to which the following rules have been established by courts of last resort, to wit: (1) Jurisdiction *161is retained until the remitter is sent to and filed in the lower court; (2) the right further to hear and determine a cause is reserved until the end of the term at which the case is decided, although the remitter may have been issued before the expiration of the term; and (3) jurisdiction ceases when, without accident, fraud, or inadvertence, the remitter has gone down: Ott v. Boring, 131 Wis. 472 (110 K W. 824, 111 N. W. 833, 11 Ann. Cas. 857, 866).
8. These rules are subject, however, to the prevailing precept that, if in issuing the remitter a mistake is made in the language employed to express the ultimate determination of a cause, the appellate court, after the expiration of the term at which the case is decided, has, as an exercise of its inherent authority over its judgments and decrees, plenary power to recall and correct the mandate so as to make it conform to the decision which was rendered.
If the first rule hereinbefore referred to is controlling, it follows that, the original mandate not having been filed in the lower court, but was returned for correction, jurisdiction of this court over the cause was not thereby divested. However that may be, we have adopted the second rule which governs this case: Chapman v. Wilbur, 5 Or. 299; Morrell v. Miller, 28 Or. 354, 370 (43 Pac. 490, 45 Pac. 246); Livesley v. Johnston, 47 Or. 193, 196 (82 Pac. 854); Krause v. Oregon Steel Co., 50 Or. 88, 91 (91 Pac. 442, 92 Pac. 810).
The original petition for a rehearing herein was denied April 29, 1913, but an application for a reexamination of the question was renewed during the same term of court after the mandate was returned by plaintiff’s counsel for correction without having been filed in the lower court. If the remitter had not been sent back, however, this court, during the term at which the rehearing was denied, was empowered to *162recall the mandate and reconsider the cause if it satisfactorily appeared that substantial justice had not been administered.
9. A defendant who, in order to delay the trial of a ease, interposes to a complaint a demurrer, and when it is overruled declines further to plead, permitting a judgment or a decree to be rendered against him, is not entitled to much sympathy after such determination is affirmed on appeal, for, if the procedure suggested were allowable, the judicial examination of issues between parties to a suit or action would be unduly protracted. If a complaint fails to state facts sufficient to constitute a cause of action or suit, or if the court does not have jurisdiction of the subject matter, answering over, after a demurrer to the plaintiff’s primary pleading has been overruled, does not waive such defects, and hence it is prudent that an answer should generally be filed in the cases which are believed by defendant’s counsel to come within the specifications indicated. Where, however, by the former decisions of this court a rule of practice has been adopted, which guide is relied upon by a defendant in demurring to a complaint, and after the demurrer is overruled, if he elects to stand upon such formal mode of challenging the sufficiency in law of the initiatory pleading and a judgment or a decree is rendered against him, he ought not to be subjected to a very severe penalty for supposing that the procedure so apparently approved would not be departed from in his case. Mr. Justice Burnett in the judgment rendered herein June 3, 1913, refers to the overruling of our decisions by the determinations reached in this case: 132 Pac. 959.
10. In order to guarantee the faithful performance of the contract of the Oregon-Idaho Company to deliver to the plaintiff and Ford 200,000,000 feet of logs, the *163Pacific Surety Company gave to the latter a bond in the sum of $25,000. If, by reason of a breach of the agreement, the obligees referred to sustained damages to the extent of the sum so specified, they are entitled, upon a trial of the cause, to recover that amount from the Pacific Surety Company. Such quantum of damages is the full measure of the plaintiff’s recovery as against the surety, and he has no just cause of complaint because a way is suggested whereby he is required to establish, to the satisfaction of the court and jury, the pecuniary compensation to which he is entitled for the loss suffered through the omission of the Oregon-Idaho Company.
A sense of fairness will undoubtedly convince unprejudiced persons that proof of the damages suffered should be made at a trial of this cause rather than that a judgment for the sum specified in the bond should be rendered against the appellant without a hearing or determination of the question of damages.
The motion herein should be denied, and it is so ordered.
Motion to Recall Mandate Denied.